DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2022 has been entered.

Status of Application
Receipt of the amendments to the claims and applicant arguments/remarks, filed on 10/06//2022 with the Request for After-Final Consideration, is acknowledged.  
Applicant has previously elected with traverse the invention of Group I, claims 1-4, 6-9, 11-12, 22-29 and 31, drawn to an article comprising a portion with the therapeutic agent, another portion with a secretion inducing agent, and a coating.  
Claims 1-4, 6-9, 11-12, 14-18, 20-29, 31-34 are pending in this application.  Claims 5, 10, 13, 19, 30 have been cancelled previously.  Claims 14-18 and 20-21 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1, 2,11, 14, 29 have been amended.  Claims 1-4, 6-9, 11-12, 22-29, 31-34 are currently under consideration.
Any rejection and/or objection not reiterated in this action is withdrawn.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Priority
This application, filed August 12, 2020, claims benefit of provisional U.S. Application No. 621/885,450, filed August 12, 2019.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-9, 11-12, 22-29, 31-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are:  (1) scope or breadth of the claims;  (2) nature of the invention;  (3) relative level of skill possessed by one of ordinary skill in the art;  (4) state of, or the amount of knowledge in, the prior art;  (5) level or degree of predictability, or a lack thereof, in the art;  (6) amount of guidance or direction provided by the inventor;  (7) presence or absence of working examples;  and (8) quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure.  
(1)  Scope or breadth of the claims.  The claims are broader in scope than the enabling disclosure.  Applicant is purporting articles configured for release of a therapeutic agent in a colon of a subject and comprising: (i) a 1st portion comprising a secretion inducing agent;  (ii) a 2nd portion adjacent to the 1st portion and comprising a therapeutic agent, and wherein the secretion inducing agent and the therapeutic agent can be different and/or can be present in different amounts; and (iii) a degradable coating associated with the article; and wherein the secretion inducing agent increases the amount of the therapeutic agent available for absorption by the colon of the subject.  However, the specification provides enablement for only articles/compositions (as two-layer tablets) comprising Na-chenodeoxycholate in a 1st portion as a secretion inducing agent and Na-chenodeoxycholate in a 2nd portion as a therapeutic agent (Examples).  
(2)  Nature of the invention.  The nature of the invention is directed to drug delivery systems providing controlled targeted delivery of a therapeutic agent to the colon of a subject.
(3)  Relative level of skill possessed by one of ordinary skill in the art.  The relative level of skill possessed by one of ordinary skill in the art of drug delivery is relatively high, as a majority of lead investigators directing scientific research and development in this particular technological area possess a Ph.D. or M.D. in a scientific discipline such as medicinal chemistry, biochemistry, molecular biology, bioengineering, pharmacology, biology, polymer science, or the like. 
(4)  State of the art of medical/pharmacological research comprises laborious time-consuming and costly experimental methods comprising functional and non-functional assays representing both in vitro and in vivo experiments, to identify effective compositions and/or amounts of actives and/or additives, where it is nearly impossible to test large quantities of potential compositions and/or new therapeutic agents in vivo. 
(5)  Level or degree of predictability of properties of drug delivery systems is low, given that said properties depend on chemical structure of compounds included as well as on distribution of said compounds in the delivery system (e.g., multi-layer tablets, dual-matrix tablets, capsules comprising a mixture of granules in a carrier, hard shelled or soft shelled capsules, etc.).  
(6)  Amount of guidance or direction provided by the inventor is low, because the specification does not teach any correlation between (i) structural specificity of therapeutic agents and additional constituents, and/or structures of “portions” comprising secretion inducing agents and/or therapeutic agents; and (ii) required/claimed properties of compositions/articles; and only general statements what can be included in said compositions/articles is provided.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims without an undue amount of experimentation to identify the effective compositions/articles and amounts of components that would provide targeted delivery of the therapeutic agent to a target location and increase the amount of the therapeutic agent available for absorption.
(7)  Presence or absence of working examples.  The specification provides examples of using Na-chenodeoxycholate as a secretion agent (in a 1st portion) and Na-chenodeoxycholate as a therapeutic agent (in a 2nd portion) in combination with hydroxypropyl methylcellulose, magnesium stearate, and Aerosil® 200 Pharma (i.e., colloidal silicon dioxide) as carriers in two-layer tablets or capsules (Examples 1, 4).  The specification fails to provide scientific data and working embodiments with respect to a large scope of claimed compounds (i.e., secretion inducing agents, therapeutic agents, carriers/excipients) that can be used in said compositions/articles for providing controlled release of a therapeutic agent in a colon, and only a photograph of article/tablet comprising a Na-chenodeoxycholate (i.e., a secretion inducing agent) and 5-aminosalycic acid (a therapeutic agent) is provided (see Figs. 8, 9).  
(8) Quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure.  One of ordinary skill in the art would have to conduct time-consuming and costly experiments comprising functional and non-functional assays (representing both in vitro and in vivo experiments) to determine for each therapeutic agent of interest (i) potential secretion inducing agents (i.e., a chemical species that stimulates the release of increased intestinal fluid along the gastrointestinal tract, e.g., relative to the basal release of intestinal fluid and/or the basal release of intestinal fluid in response to a foreign body present in the gastrointestinal tract such as food; see Specification Para. 0064), (ii) potential carriers for each portion/layer/compartments, (iii) as well as their distribution to identify the compositions/articles that would provide targeted delivery of said therapeutic agent to a colon and increase the amount of said therapeutic agent available for absorption by the colon of the subject.
When the above factors are weighed, it is the examiner’s position that one skilled in the art could not practice the invention without undue experimentation.  To this point, it is noted that Genetech, 108 F.3d at 1366 states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.” (Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997).  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-9, 11-12, 22-29, 31-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-4 attempt to define the subject-matter in terms of the result to be achieved (e.g., a secretion inducing agent, to increase the amount of intestinal fluid, to increase the water content in the colon), which merely amounts to a statement of the underlying problem, without providing the technical features necessary for achieving this result.  Claiming a result without reciting what materials produce that result is the epitome of an indefinite claim.  Such a claim fails to delineate with any reasonable certainty the requirements of the formulation.  Forest Labs., Inc. v. Teva Pharms. USA, Inc. 2017 U.S. App. LEXIS 24877.  Applicant provides a support to this point stating that the same compound can be used as a secretion inducing agent and as a therapeutic agent (see claims 23, 24; Examples).  Therefore, one of ordinary skill in the art would not be reasonably appraised of the scope of the invention.  Similar is applied to claim 22.  Clarification is required.  
Claims 6-9, 11-12, 23-29, 31-34 are rejected as being dependent on rejected independent claim 1 and failing to cure the defect.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2010/0130426, US 2016/0235745 - teaches pharmaceutical compositions comprising (i) a therapeutically effective amount of an enteroendocrine peptide secretion enhancing agent such as a bile acid(s), salt(s) thereof and/or combination thereof; (e.g., chenodeoxycholic acid, chenodeoxycholate, cholic acid, cholate, deoxycholic acid, deoxycholate, hyodeoxycholic acid, etc.); (ii) an absorption inhibitor of the enteroendocrine peptide secretion enhancing agent and/or additional therapeutic agent; and (iii) a carrier (e.g., hydroxypropyl methylcellulose, magnesium stearate, etc.), wherein said compositions can be coated, can be in form of tablets and/or capsules, and provide delivery of actives to the colon and/or rectum of the individual 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-4, 6-9, 11-12, 22-29, 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17/569,881. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows:  An article configured for release of a therapeutic agent in a colon of a subject, comprising: (i) a first portion comprising a bile acid or a salt thereof, wherein the first portion is configured for immediate release in the colon of a subject;  (ii)  a second portion adjacent to the first portion, the second portion comprising a bile acid or a salt thereof, and wherein the second portion is configured for extended release in the colon of a subject; and (iii) a degradable or erodible coating associated with the article.   This is a provisional obviousness-type double patenting rejection, because the conflicting claims have not in fact been patented.

Response to Arguments
Applicant's arguments, filed 10/06/2022, have been fully considered, but they were not found to be persuasive for the reasons set forth above.  Additional examiner’s comments are set forth next.
In response to applicant’s argument that the instant specification includes working examples and a discussion of articles that could be used to provide the claimed features, as stated previously (see advisory Action filed 11/03/2022), one skilled in the art would understand that properties of multicomponent systems depends on compounds included as well as on concentrations and distribution of said compounds that define the network of intermolecular interactions, and thereby physical and chemical properties of the system/composition.  In the present case, one of ordinary skill in the art would have to conduct time-consuming and costly experiments comprising functional and non-functional assays (i.e., in vitro and in vivo) to determine for each therapeutic agent of interest (i) potential secretion inducing agents (i.e., compounds that stimulates the release of increased intestinal fluid along the gastrointestinal tract); (ii) potential carriers for each portion/layer/compartment; as well as (iii) their distribution, to identify the compositions/articles that would provide targeted delivery of said therapeutic agent to a colon and increase the amount of said therapeutic agent available for absorption by the colon of the subject.  Therefore, the examiner maintains the position that the instant claims are broader in scope than the enabling disclosure.  
In response to applicant’s argument that the instant specification provides numerous examples of secretion inducing agents, it is noted that the specification and claims also teach that the same compound can be used as a secretion inducing agent and as a therapeutic agent (see above).  Further, prior art US 2010/0130426, US 2016/0235745 teach the use of a bile acid(s), salt(s) thereof and/or combination thereof; (e.g., chenodeoxycholic acid, chenodeoxycholate, cholic acid, cholate, deoxycholic acid, deoxycholate, hyodeoxycholic acid, etc.) as an enteroendocrine peptide secretion enhancing agent.  To this end, it is noted that the invention should be explained in such a way as to describe what the invention is, not what the invention does.  MPEP 2173. 05(g).  Therefore, it is the examiner’s position that, in the presence case, characterization of compounds that should be included into the claimed compositions by their assumed function and not by the structure essential for said compositions does not clearly define the scope of the claims.  Further, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, the examiner maintains the position that instant claims fail to delineate with any reasonable certainty the requirements of the formulation, because said claims define the subject-matter in terms of the result to be achieved (i.e., what the claimed article does), which merely amounts to a statement of the underlying problem, without providing the technical features necessary for achieving this result (i.e., what the claimed article is). MPEP 2173.
Applicant is advised to clarify the structure of the claimed composition/article and clearly point out the patentable novelty, which the applicant thinks the claims present in view of the state of the art disclosed by the references cited, to place the application in conditions for allowance.  

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615